MEMORANDUM **
Minh Ha Lam appeals his 130-month sentence imposed following a guilty plea to one count of conspiracy to obstruct commerce by robbery, in violation of 18 U.S.C. § 1951(a), and carrying a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Lam contends that the district court erred by denying the additional one-level adjustment for acceptance of responsibility under U.S.S.G. § 3E1.1(b)(1), because he admitted all elements of a conspiracy to commit robbery. Cf. United States v. Corona-Garcia, 210 F.3d 973, 980 (9th Cir.), cert. denied, 531 U.S. 898, 121 S.Ct. 231, 148 L.Ed.2d 165 (2000) (concluding that additional one-point reduction under § 3E1.1(b)(1) warranted where defendant admits elements of illegal re-entry offense under 18 U.S.C. § 1326). Because the district court granted the two-level adjustment under § 3E1.1(a), the additional one-*676level adjustment was mandatory if Lam timely provided complete information to the government concerning his involvement in the offenses. See U.S.S.G. § 3E1.1(b)(1); United States v. CoronaGarcia, 210 F.3d at 980. We review this determination for clear error. United States v. Blanco-Gallegos, 188 F.3d 1072, 1076 (9th Cir.1999).
Upon review of the record, we deem Lam’s contention unpersuasive. The district court found Lam’s admission incomplete. That finding is not clearly erroneous, and the district court therefore properly denied the extra one-level adjustment under § 3E1.1(b)(1).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.